Citation Nr: 0732761	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-36 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Chicago, Illinois, which, in pertinent part, denied the 
claim.  

In September 2007, the Board granted a motion to advance the 
case on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2007).

The veteran testified before the undersigned at a September 
2007 videoconference hearing.  A transcript has been 
associated with the file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the September 2007 hearing, the veteran testified that his 
service-connected bilateral hearing loss has worsened since 
the last VA examination in January 2005, thereby warranting a 
remand of this appeal.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).  The Board remands for a new 
examination.

When the veteran filed the instant claim in December 2004, he 
submitted a private audiometric examination report dated 
November 2004.  This report provided result in graphical 
form.  The Board notes that neither the Board nor the RO may 
interpret graphical representations of audiometric data, 
which is how those results are presented.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  As the Board must remand this 
case for the above reasons, the Board takes this opportunity 
to request that the examiner at his examination provide an 
interpretation of the November 2004 audiogram findings.  
Specifically, the examiner should report the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his bilateral 
hearing loss.  Sufficient evaluations 
should be scheduled to evaluate the 
veteran's audiological symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
also provide an interpretation of the 
November 2004 audiogram findings for the 
puretone threshold averages at the 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.

Should the veteran fail to report for 
examination, the claims file should still 
be forwarded to obtain an interpretation 
of the November 2004 audiogram findings.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

